DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 12-15 of Remarks, filed October 4, 2021, with respect to claims 1-22 and drawings have been fully considered and are persuasive.  The rejection/objection of the aforementioned claims and drawings has been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach nor suggest (in combination with other claim limitations) a method for manufacturing a capacitor for a radio frequency millimeter or microwave device that at least partially circumscribes a metal-filled via-based transmission line connecting a device and one or more ground planes. The method comprises cutting and filling a via/trench on a first surface of a substrate with a first metal filling, forming a ground plane on an opposing surface of the substrate, developing photoresist into a first annular shape that circumscribes the via/trench and depositing a first metal layer on the first surface, and developing a photoresist into a second annular shape that circumscribes the via/trench on the first surface having an inner radius from 2 µm to 300 µm and an external radius from 10 µm to 500 µm. A dielectric material is deposited on the first surface, a photoresist is developed into a third annular shape on the first surface having a third annular shape that is at least 2 µm greater than the dielectric layer, and a portion of the third annular shape transitions into at least one active or passive device of a circuit. A second metal layer is deposited on the first surface and a photoresist is developed to connect the second metal layer between both surfaces of the substrate. A metal is then deposited to connect the first metal layer and the ground plane to form an electrode on the first surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848